DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2 May 2022 has been entered.  
Applicant’s amendments have overcome the Claim Objection.  Accordingly, the Claim Objection is withdrawn.
Applicant’s arguments are persuasive and have overcome the 35 USC 112(a) rejections.  Accordingly, the 35 USC 112(a) rejections are withdrawn.
Applicant’s arguments, see pages 5-7, filed 2 May 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  However, upon conducting an updated search, additional references were identified, which teach the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 2 May 2022, the status of the claims is as follows: Claims 1, 3, and 5 have been amended.
Claims 1-5 are pending.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schonleber et al. (US-20160202045-A1) in view of Strebel et al. (US-20190041196-A1), Webster (US-20160039045-A1), and Fujita et al. (US-20150352666-A1, cited in IDS dated 20 April 2022).
Regarding claim 1, Schonleber teaches a laser welding method for welding a weld portion by using a laser beam (“The invention relates to a method for measuring the depth of penetration of a laser beam into a workpiece, and also to a laser machining device by means of which workpieces can be welded, cut, drilled or machined in some other way,” para 0003; laser beam 19, fig. 4) emitted from a laser emitting head (machining head 14, fig. 4), the method comprising: 
emitting, to the weld portion (“FIG. 4 shows an enlarged cutout from the workpieces 24, 26 which are to be welded to one another,” para 0060), the laser beam (19, fig. 4) and a measurement beam (construed as both measurement beams 70a and 70b, fig. 4) coaxially aligned with the laser beam (“the first measuring beam 70a is diffused coaxially with the laser beam 19,” para 0059), 
measuring a penetration depth of the weld portion (“At a given point in time t′, the depth of penetration d thus amounts to: d=a2(t′)−a1(t′),” para 0076) in accordance with the measurement beam reflected on the weld portion during the laser welding (“the first measuring beam 70a measures, at the first measurement point MPa, the distance of the base of the vapor capillary 88 relative to a reference point which may be, for example, a point on the surface of the protective glass 38 through which the optical axis OA passes. In FIG. 4, this distance is designated by a1,” para 0069).
Schonleber does not explicitly disclose the measurement beam having a wavelength different from a wavelength of the laser beam; determining an optical axis deviation direction in which an optical axis of the measurement beam deviates from the laser beam, by relatively comparing a plurality of values measured; and when performing the laser welding in the optical axis deviation direction, rotating the laser emitting head, thereby changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction (Schonleber teaches “tilting one or more of the lenses 58, 76, 78 arranged in the objective arm 52. For the purpose of adjusting the lateral position of the measuring beams 70a, 70b, a transverse displacement of one of the lenses 76 or 78 is, in particular, a possibility” in paras 0020 and 0081-0082, but Schonleber does not explicitly disclose that in tilting the lenses, the focal point of the measurement beam 70a shifts to the rear of the laser beam 19).
Schonleber, figs. 2 and 4

    PNG
    media_image1.png
    631
    473
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    393
    457
    media_image2.png
    Greyscale

	However, in the same field of endeavor of laser welding, Strebel teaches determining an optical axis deviation direction in which an optical axis of the measurement beam deviates from the laser beam (Applicant discloses diverging the measurement beam in order to detect the maximum depth of the keyhole, which is shown in fig. 5 where the depth of 3mm indicates a shallow depth, which corresponds with the distance D in fig. 4, and where upon detection of this shallow depth, the beam rotates, as shown in fig. 10; similarly, Strebel teaches spiraling the measurement light beam in fig. 6 to identify the depth profile; the x-axis direction in fig. 5b is construed as the claimed “optical axis deviation direction), by relatively comparing a plurality of values measured (“distance data that was obtained along two intersecting linear paths 60 and 62,” para 0046; path 60 is shown in fig. 4; “determined from the distance data distributions, which are illustrated in the form of point clouds along the respective paths in FIGS. 5a and 5b, by means of corresponding curve fitting,” para 0036; curve fitting using the equation provided in para 0039 is construed as “relatively comparing”); and when performing the laser welding in the optical axis deviation direction (fig. 6 is a spiral-shaped path used “for determining a surface profile,” para 0030 and described in para 0046; direction x in fig. 6 corresponds with the right side of the drawing and is construed as the claimed “optical axis deviation direction”), rotating the laser emitting head (spiral-shaped path 64, fig. 6; laser machining head 26, fig. 1).
Strebel, figs. 1, 4, 5b, and 6

    PNG
    media_image3.png
    246
    340
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    379
    451
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    246
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    253
    382
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a method of using a spiral-shaped path 64 for a measurement light beam 28 to determine a depth profile, in view of the teachings of Strebel, by using the second measuring beam 70b, as taught by Schonleber, such that it traveled in a spiral shaped-path 64, as taught by Strebel, in order to form a three-dimensional, funnel-shaped depth profile wherein the exact position of the vapor capillary could then be determined, for the advantage of using a reliable and precise measurement method to obtain the weld penetration depth of a keyhole (Strebel, paras 0011 and 0046).
Schonleber/Strebel do not explicitly disclose the measurement beam having a wavelength different from a wavelength of the laser beam; rotating the laser emitting head, thereby changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction
However, in the same field of endeavor of laser welding, Webster teaches the measurement beam having a wavelength (“light source is a superluminescent diode with a spectrum ranging from 820-860 nm,” para 0037) different from a wavelength of the laser beam (“fiber-delivered lasers operating in the 1000 to 1100 nm wavelength range,” para 0144); thereby, changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction (“Trials were performed with the imaging beam aligned coaxially with the processing beam, as in previous experiments, and with the galvanometer-driven movable mirrors adjusted to place the imaging beam slightly ahead of or behind the processing beam,” para 0219; “By synchronizing the motion of this 2-axis galvanometer scanner (and optionally the imaging system's reference arm) with the remote head's motion then the optimal lag between imaging and process beams can be achieved,” para 0224).

Webster, figs. 13A-D

    PNG
    media_image7.png
    602
    403
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    618
    409
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a wavelength that was different for the measurement beam relative to the processing beam and lagging the main measurement beam behind the processing beam, in view of the teachings of Webster, by using different wavelengths for the measurement and laser beams and by tilting one of the lenses 58, 76, and 78, in order to use a wavelength for measurement beams which is in the range of spectrum used by spectrometers used to analyze measurement beams and to use a wavelength for fiber lasers, which are used to machine workpieces, and to use adjust the imaging beam, such that it is aligned slightly behind the processing beam for the advantage of yielding a good view of the bottom of the keyhole (Webster, para 0223; see also figs. 13A-D, which show consistently good images for imaging beams that trail behind processing beams; see too para 0037, which teaches the wavelength range for equipment needed by spectrometers; Schonleber teaches using a “spectrometer,” para 0029, and a “fiber laser,” para 0052).
Schonleber/Strebel/Webster do not explicitly disclose rotating the laser emitting head (Schonleber teaches rotating a wedge plate 60 but does not explicitly disclose rotating the machining head).
However, in the same field of endeavor of laser welding, Fujita teaches rotating the laser emitting head (laser revolving unit 35, which is part of the irradiation head 16, fig. 2).
Fujita, fig. 2

    PNG
    media_image9.png
    655
    302
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a laser revolving unit 35, in view of the teachings of Fujita, by enclosing the wedge plate 60, as taught by Schonleber, inside a laser revolving unit 35, as taught by Fujita, in order to use an irradiating head that can be divided into a collimating optical system, laser beam rotating unit, and a converging optical system for the advantage of reducing the size of the irradiating head by (Fujita, para 0032; Schonleber teaches a collimating lens 28, a wedge plate 60, and a focusing optical unit 32).
Regarding claim 3, Schonleber teaches wherein in the measuring of the penetration depth of the weld portion (“d,” para 0076), laser welding is performed (“the actual depth of penetration d(t) increasingly deviates from its ideal value in the course of the welding operation,” para 0077), and thereby moving the irradiation position of the measurement beam (MPb and MPa, fig. 4) and an irradiation position of the laser beam (MPa, fig. 4) in one direction (direction of traverse 98, fig. 4) and gyrating the irradiation position of the measurement beam around the center of the optical axis of the laser beam (“When a rotation of the wedge plate 60 about the axis of rotation 64 occurs, the second measuring beam 70b therefore rotates continuously about the stationary first measuring beam 70a,” para 0058) by a predetermined angle (“forms an angle, other than 90°, to the axis of rotation 64,” para 0058) at every predetermined traveled distance (“a frequency of rotation of the wedge plate 60 in the order of magnitude of 100 Hz and a speed along the direction of traverse 98 in the order of magnitude of 1 m/s,” para 0065; based on these measurements, a rotation of the measurement beam 70b is completed 1 cm).  Schonleber does not explicitly disclose rotating the laser emitting head and thereby
Schonleber, figs 3a-b

    PNG
    media_image10.png
    282
    456
    media_image10.png
    Greyscale

However, in the same field of endeavor of laser welding, Fujita teaches rotating the laser emitting head (laser revolving unit 35, which is part of the irradiation head 16, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a laser revolving unit 35, in view of the teachings of Fujita, by enclosing the wedge plate 60, as taught by Schonleber, inside a laser revolving unit 35, as taught by Fujita, in order to use an irradiating head that can be divided into a collimating optical system, laser beam rotating unit, and a converging optical system for the advantage of reducing the size of the irradiating head by (Fujita, para 0032; Schonleber teaches a collimating lens 28, a wedge plate 60, and a focusing optical unit 32).
	Regarding claim 4, Schonleber teaches the invention as described above but does not explicitly disclose wherein in the determining of the optical axis deviation direction, the plurality of values measured are compared with a predetermined reference value, and a direction in which a value smaller than the reference value is measured is determined to be the optical axis deviation direction.
	However, in the same field of endeavor of laser welding, Strebel teaches wherein in the determining of the optical axis deviation direction (direction x, fig. 5b), the plurality of values measured (“distance data that was obtained along two intersecting linear paths 60 and 62,” para 0046) are compared with a predetermined reference value (“the maximum of the distribution can be determined from the parameters,” para 0040; the maximum value is construed as the claimed “reference value”), and a direction in which a value smaller than the reference value is measured is determined to be the optical axis deviation direction (in fig. 5b, one of the values that are to the right of the maximum value is construed as the claimed “value”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, determining a depth profile in the welding direction as shown in fig. 5b, in view of the teachings of Strebel, by using the second measuring beam 70b, as taught by Schonleber, such that it traveled in a spiral shaped-path 64, as taught by Strebel, in order to form a three-dimensional, funnel-shaped depth profile wherein the exact position of the vapor capillary could then be determined, for the advantage of using a reliable and precise measurement method to obtain the weld penetration depth of a keyhole (Strebel, paras 0011 and 0046).
	Regarding claim 5, Schonleber teaches the invention as described above but does not explicitly disclose wherein in the determining of the optical axis deviation direction, a direction in which a value smallest among the plurality of values measured is determined to be the optical axis deviation direction.
However, in the same field of endeavor of laser welding, Strebel teaches wherein in the determining of the optical axis deviation direction (direction x, fig. 5b), a direction in which a value smallest among the plurality of values measured is determined to be the optical axis deviation direction (the smallest value in fig. 5b is at the very right of the graph, which corresponds with the welding direction, x).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, determining a depth profile in the welding direction as shown in fig. 5b, in view of the teachings of Strebel, by using the second measuring beam 70b, as taught by Schonleber, such that it traveled in a spiral shaped-path 64, as taught by Strebel, in order to form a three-dimensional, funnel-shaped depth profile wherein the exact position of the vapor capillary could then be determined, for the advantage of using a reliable and precise measurement method to obtain the weld penetration depth of a keyhole (Strebel, paras 0011 and 0046).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schonleber et al. (US-20160202045-A1) in view of Strebel et al. (US-20190041196-A1) and Webster (US-20160039045-A1) as applied to claim 1 above and further in view of Murray et al. (US-20050169346-A1).
Schonleber teaches wherein in the measuring of the penetration depth of the weld portion (“d,” para 0076), while performing laser welding (“the actual depth of penetration d(t) increasingly deviates from its ideal value in the course of the welding operation,” para 0077), an irradiation position of the laser beam (MPa, fig. 4) and the irradiation position of the measurement beam (MPb and MPa, fig. 4) are moved in at least a first direction (direction of traverse 98, fig. 4).  Schonleber does not explicitly disclose a second direction opposite to the first direction, a third direction crossing the first direction, or a fourth direction opposite to the third direction.
However, in the same field of endeavor of laser welding, Murray teaches an irradiation position of the laser beam (beam 50, fig. 1) and the irradiation position of the measurement beam (relying on Schonleber for teaching a measurement beam) are moved in at least a first direction, a second direction opposite to the first direction, a third direction crossing the first direction, or a fourth direction opposite to the third direction (“the weld controller 46 may control actuation of the laser 40 and the mirror adjustment device 44 to form a generally square-shaped weld, indicated at 56,” para 0019; see annotated fig. 2 below).
Murray, figs. 1 and 2

    PNG
    media_image11.png
    320
    463
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    546
    682
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a square-shaped weld, in view of the teachings of Murray, by changing the direction of traverse 98, as taught by Schonleber, such that a square weld was performed, as taught by Murray, in order to obtain a more uniform heating of the weld pool 60 such that the entire weld 56 is performed simultaneously for the advantage of reducing the amount of stress points in comparison to a weld formed by a portion at a time, which is known to produce gas points or voids in the weld (Murray, paras 0004 and 0062).
	Response to Argument
Applicant’s arguments with respect to the 35 USC 103 rejection for claim 1 have been considered but are moot because the arguments do not apply to the new rejections of Schonleber and Webster combined with Strebel and Fujita.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/3/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761